Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 1 of 13 Page ID #:15




                            EXHIBIT A
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 2 of 13 Page ID #:16
                                                                                            US0093 00723B2


  (12) United States Patent                                               (10) Patent No.:                   US 9,300,723 B2
         Rothschild                                                       (45) Date of Patent:                      *Mar. 29, 2016
  (54)   ENABLING SOCIAL INTERACTIVE                                  (56)                      References Cited
         WIRELESS COMMUNICATIONS
                                                                                       U.S. PATENT DOCUMENTS
  (75) Inventor: Leigh M. Rothschild, Sunny Isles                            4,672,572 A         6/1987 Alsberg
                 Beach, FL (US)                                              5,555.407 A         9, 1996 Cloutier et al.
                                                                             5,694,546 A        12/1997 Reisman
  (73) Assignee: Display Technologies, LLC, Plano, TX                        5,805.442 A         9, 1998 Crater et al.
                 (US)                                                        5,857,187 A        1/1999 Uenoyama et al.
                                                                             5,892,825 A        4/1999 Mages et al.
  (*) Notice: Subject to any disclaimer, the term of this                    5,915,093 A         6/1999 Berlin et al.
                 patent is extended or adjusted under 35                                           (Continued)
                 U.S.C. 154(b) by 398 days.                                             OTHER PUBLICATIONS
                 This patent is Subject to a terminal dis             “Bluetooth Demystified”. Nathan J. Muller, 2000, chapter 8, pp.
                     claimer.
                                                                      290-304.
  (21) Appl. No.: 13/494,097                                          Takahashi. D., “A New Medium. The Bridge Solution; CD-Roms
                                                                      help give the illusion that the PC has No Limits...” The Wall Street
                                                                      Journal, Dow Jones & Co., Mar. 20, 1997.
  (22) Filed:        Jun. 12, 2012                                    Ladd, E., “The Document Tags.” Oct. 23, 2006, retrieved from the
                                                                      Internet:    <http://www.sunsite.serc.iisc.ernet.in/virlib.html/plati
  (65)                  Prior Publication Data                        num? ch4.htm>.
         US 2012/O254360-A1          Oct. 4, 2012                                                  (Continued)
               Related U.S. Application Data                          Primary Examiner — Jungwon Chang
  (63) Continuation-in-part of application No. 11/999,570,            (74) Attorney, Agent, or Firm — Greer, Burns & Crain, Ltd.
       filed on Dec. 7, 2007, now Pat. No. 8,671,195.
                                                                      (57)                        ABSTRACT
  (51)   Int. C.                                                      A transfer system from transferring a media file includes a
         G06F 15/16              (2006.01)                            vehicle media system and a wireless mobile device. The
         H04L 29/08              (2006.01)                            vehicle media system includes a wireless receiver, a security
         H04L 29/06              (2006.01)                            measure, and a processor configured to wirelessly detect the
         HO47 (2/08              (2009.01)                            wireless mobile device, and receive, using the wireless
  (52)   U.S. C.                                                      receiver, the media file from the wireless mobile device. The
         CPC ............ H04L 67/06 (2013.01); H04L 63/0209          wireless mobile device includes a wireless transmitter, and a
                (2013.01); H04L 63/10 (2013.01); H04L 63/20           processor configured to wirelessly detect the vehicle media
                            (2013.01); H04 W 12/08 (2013.01)          system, and transmit, using the wireless receiver, the media
  (58)   Field of Classification Search                               file from the wireless mobile device. At least one of the
         CPC ..... H04L 63/00, H04L 63/0209; H04L 63/10;              wireless mobile device and vehicle media system is config
                   H04L 67/06; H04L 65/1069; H04L 67/14;              ured to create a wireless connection between the vehicle
                                 H04L 63/20: H04W 12/08               media system and the wireless mobile device, and the wire
         USPC ........ 701/33; 370/338,395.52; 709/223, 203,          less connection does not include the security measure.
                                     709/225, 229, 217:455/420
         See application file for complete search history.                             50 Claims, 4 Drawing Sheets

                                                                                           22




                                        SO




                                             20                  26
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 3 of 13 Page ID #:17


                                                                 US 9,300,723 B2
                                                                            Page 2

  (56)                   References Cited                                                           OTHER PUBLICATIONS
                     U.S. PATENT DOCUMENTS                                       Creative Wonders/Electronic Arts. “ABC News Links—from CD
                                                                                 ROM Access.” Aug. 17, 2007, retrieved from the Internet: <http://
                 A
         5,922,045        7, 1999   Hanson                                       www.cdaccess.com/html/pc/abcnews.htm>.
                 A
         5.937,158        8, 1999   Uranaka
                 A
         5.996,000       11, 1999   Shuster                                      Krushenisky, C., “Reference Resources That Make the Best Reports
                 A
         6,101,534        8, 2000   Rothschild                                   Even Better.” Smart Computing, Aug. 17, 2007, retrieved from the
                 A
         6,145,088       11, 2000   Stevens                                      Internet: <http://www.smartcomputing.com.>.
                 B1
         6,594,692        T/2003    Reisman                                      Iqbal, M.S., et al., “A Simplified and an Efficient Packet Level
                 B2
         7,631,084       12, 2009   Thomas et al.                                Internet Access Control Scheme.' Ethertech Conslit. Ltd., UK, 1992.
                 B1
         7.711.783        5, 2010   Violleau et al.                              Heylighen, F. “WorldWideWeb: a distributed hypermedia paradigm
                 C1
         6,101,534        6, 2011   Rothschild                                   for global networking.” SHARE Europe Spring Conference, pp. 355
   2004/O128375 A1        T/2004    Rockwell                                     368, Brussels, Belgium, Apr. 1994.
   2004/O133631           T/2004    Hagen et al. .................. TO9,203      Citrix Winview for Networks Installation Guide, Citrix Systems, Inc.,
   2005/0226,254         10, 2005   Vimpari ...                  370,395.52      1990. Version WV2.3.em.
   2007/OO94366           4, 2007   Ayoub .......................... 709,223     Reisman, R.R., “Raising a Bumper Crop of CD-ROM Hybrids.”
   2008/O120369           5/2008    Gustavsson                                   Mass HighTech. Mass Tech Times, Inc., Boston, MA, Sep. 2, 1996,
   2008/022O760           9, 2008   Ullah ............................ 455,420   vol. 14, No. 29, p. 17.
   2009, OO46677          2, 2009   Toledano et al. ............. 370,338        Britton, M. et al., “Discover Desktop Conferencing with Netmeeting
   2009. O150554          6, 2009   Rothschild                                   2.0, IDG Books Worldwide, Inc., 1997.
   2010, OO63670          3, 2010   Brzezinski et al. ............. TO1/33
   2011/0202993           8, 2011   Rothschild                                   * cited by examiner
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 4 of 13 Page ID #:18


  U.S. Patent         Mar. 29, 2016   Sheet 1 of 4          US 9,300,723 B2




                                                                     S




                                                                     s
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 5 of 13 Page ID #:19


  U.S. Patent         Mar. 29, 2016   Sheet 2 of 4          US 9,300,723 B2




                S.
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 6 of 13 Page ID #:20


  U.S. Patent         Mar. 29, 2016   Sheet 3 of 4          US 9,300,723 B2




               Se
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 7 of 13 Page ID #:21


  U.S. Patent         Mar. 29, 2016        Sheet 4 of 4         US 9,300,723 B2



            100
                   N
                                       Media Node
                                                              102
                                  Disposed Within
                                   Wireless Range


                                      Media Terminal
                                                              104
                                         Detects
                                       Media Node



                                  Media Terminal
                                     Initiates                106
                                Communication Link
                                 With Media Node



                                     Establish                108
                                Communication Link




                                      Transmit Digital
                                        Media File              110
                                         Between
                                      Media Node and
                                      Media Terminal



                                                          FIGURE 4
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 8 of 13 Page ID #:22


                                                       US 9,300,723 B2
                                1.                                                                      2
            ENABLING SOCIAL INTERACTIVE                                  structured to display, save, edit, manipulate, and/or transfer
             WIRELESS COMMUNICATIONS                                     the one or more digital media files.
                                                                                 BRIEF DESCRIPTION OF THE SEVERAL
               CROSS-REFERENCE TO RELATED                                             VIEWS OF THE DRAWINGS
                      APPLICATIONS
                                                                            For a more complete understanding of the nature of the
    This application is a Continuation-in-Part of U.S. applica           present disclosure, reference should be had to the following
  tion Ser. No. 11/999,570, filed on Dec. 7, 2007, which is              detailed description taken in connection with the accompa
  incorporated herein by reference in its entirety.                 10   nying drawings in which:
                                                                            FIG. 1 is a schematic representation of one embodiment of
                        BACKGROUND
                                                                         the digital media communication protocol in accordance with
                                                                         the present specification.
                                                                            FIG. 2 is a schematic representation of another embodi
    1. Field                                                        15   ment of the digital media communication protocol in accor
     The present disclosure is generally related to a digital            dance with the present specification.
  media communication protocol structured to facilitate trans               FIG.3 is a schematic representation of yet another embodi
  ferring and/or transmitting one or more digital media files to         ment of the digital media communication protocol in accor
  and/or from a media terminal and a media node via at least
                                                                         dance with the present specification.
                                                                            FIG. 4 is a partial flow chart of at least one illustrative
  one interactive computer network.                                      implementation of the digital media communication protocol
     2. Description of the Related Art                                   of the present specification. FIG. 1 is a schematic represen
     As technology continues to develop and play a significant           tation of at least one embodiment of the system for enabling
                                                                         Social interactive wireless communication as disclosed in
  role in today's Society, a vast majority of portable devices,
  including mobile telephones, cellular telephones, portable
                                                                    25   accordance with the present disclosure.
  MP3 players, handheld or portable game consoles, Personal                 Like reference numerals refer to like parts throughout the
  Digital Assistants ("PDA), etc. are equipped with memory               several views of the drawings.
  devices, such as hard drives and/or removable flash or                                  DETAILED DESCRIPTION
  memory cards, which are capable of holding or storing large       30
  amounts of data and or digital media files including digital              As shown in the accompanying drawings, the present
  photographs, Videos, audio/music files, etc. Accordingly,              specification relates to a digital media communication proto
  with the advent of such devices having these capabilities,             col, generally indicated as 10. As illustrated in FIGS. 1
  individuals or users are more inclined to carry around their           through 3, at least one embodiment of the present protocol or
  media files, such as, for example, digital photo albums, family   35   system 10 includes one or more media terminals 20 and one or
  Videos, and/or favorite music tracks.                                  more media nodes 30. In particular, the media terminal(s) 20
    The drawback to the above noted portable media devices,              of at least one embodiment is disposed in an accessible rela
  however, is that many of the devices include relatively small          tion to at least one interactive computer network 40 and may
  display screens, some of which display poor quality photos             include, for example, a computer processing device 22, an
                                                                    40   input device 24, and a display device 26. Accordingly, as
  and/or videos. In addition, the speakers associated with the           shown in FIG. 1, the media terminal(s) 20 of the various
  corresponding portable device(s) are typically rather Small            embodiments described herein may include a computer, how
  and produce minimal or poor Sound therefrom.                           ever, any device structured to facilitate the practice of the
    In addition, the individuals or users of the media devices           present system in the intended fashion may be utilized,
  may desire to share the digital media files and/or transfer,      45   including but in no way limited to a desktop computer, laptop
  display, or play the files on a computer or other media device         or notebook computer, PDA, Video game console, mobile
  equipped with a larger or better quality Screen, or having             telephone, media system of a vehicle (e.g., an automobile),
  higher quality speakers than that disposed on the portable             etc.
  device(s). In addition, some media devices may have better                The media node(s) 30 of at least one embodiment of the
  editing software, or have access to the World Wide Web to         50   present system 10 generally includes a portable device Such
  further distribute the digital media files.                            as a cellular or mobile telephone, PDA, portable mp3 player,
                                                                         laptop or notebook computer, or any other digital media
     Accordingly, it would be advantageous if the digital media          device structured to facilitate the practice of the present sys
  communication protocol of the present specification is struc           tem in the intended manner. In at least one embodiment,
  tured to facilitate transferring or transmitting one or more      55   however, the media node 30 is not limited to a portable device,
  digital media files between two or more media devices. Such            and may include a more stationary device or structure such as,
  as a media terminal and/or a media node, via at least one              for example, a desktop computer.
  interactive computer network. In particular, it would be ben              Furthermore, the various embodiments of the present
  eficial if the digital media communication protocol includes a         specification include at least one interactive computer net
  communication link structured to bypass at least one or more      60   work 40, 40'. In particular, as illustrated in FIG. 1, at least one
  security measures, such as a password and/or firewall,                 embodiment includes one or more home, office, private, lim
  employed by the interactive computer network, the corre                ited, or closed interactive computer networks 40 at least par
  sponding networking devices, and/or the particular media               tially defined by one or more networking devices 42, includ
  devices themselves.                                                    ing but not limited to a router, access point, and/or Switch.
    In addition, once the communication link is established it      65   Accordingly, the interactive computer network 40 may
  would be particularly beneficial if the various media devices,         include a Local Area Network (“LAN”), Wide Area Network
  including the media terminal(s) and/or media node(s), are              (“WAN'), Private Area Network (“PAN), peer-to-peer net
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 9 of 13 Page ID #:23


                                                         US 9,300,723 B2
                            3                                                                              4
  work, near field communication (NFC), Bluetooth net                       50, the media node(s) 30 may be powered on or otherwise
  work, etc. As best shown in FIGS. 2 and 3, it is also contem              have wireless or Bluetooth capabilities activated.
  plated that, especially wherein the interactive computer                     Furthermore, the media terminal(s) 20 disposed in acces
  network 40 is a Bluetooth or peer-to-peer network, the media              sible relation to the interactive computer network 40 are
  terminal(s) 20 and/or the media node(s)30 can function as the             structured to detect the media node(s)30 as the media node(s)
  networking device(s) 42, at least to the extent of defining the           30 is disposed within the confines of or is otherwise detect
  interactive computer network 40. Additionally, and referring              able within the wireless range 50. Particularly, in at least one
  again to FIG. 1, at least one interactive computer network 40'            embodiment, each media node 30 includes a node identifier
  of at least one embodiment includes access to the WorldWide               structured to distinguish one media node 30 within the wire
  Web, for example via the Internet. Such access to the World
                                                                       10   less range 50 from another. For example, the node identifier
  WideWeb 40" may be facilitated in any manner, including but               may include a device name, model/serial number, Media
  not limited to, via a cable or DSL modem 44, as shown in FIG.             Access Control (“MAC) address, or Internet Protocol (“IP')
  1, or via one or more satellites 46 and/or one or more towers
                                                                            address. Accordingly, as the media node 30 enters or is oth
                                                                            erwise disposed within the wireless range 50, the media ter
  or base stations 48, as illustrated in FIG. 2.                       15   minal 20 is structured to detect and/or identify the media node
     In addition, and still referring to FIGS. 1 through 3, at least        30, for example, by the corresponding node identifier.
  one embodiment of the present system 10 includes a wireless                  In addition, at least one embodiment of the present system
  range 50 structured to permit access to the one or more inter             10 includes a terminal program disposed in an accessible
  active computer networks 40. In particular, as shown in FIG.              relation to the media terminal 20. In particular, the terminal
  1, the wireless range 50 may be at least partially defined by             program of at least one embodiment is a computer Software
  networking devices 42. Such as a wireless router, access point,           program structured to facilitate the practice of the present
  switch, etc. In yet another embodiment, as shown in FIGS. 2               system 10 in the intended fashion, at least from the media
  and 3, however, the wireless range 50 may be partially defined            terminal 20 side of the system 10. The terminal program, of at
  by the media terminal 20 and/or media node 30, such as, for               least one embodiment, may be disposed on the media termi
  example, wherein the interactive computer network 40                 25   nal 20, Such as, for example, on a hard drive, or other memory
  includes a Bluetooth or peer-to-peer network.                             device associated with the media terminal 20. In yet another
     In addition, and as an attempt to minimize or eliminate                embodiment, however, the terminal program may be acces
  unauthorized access or security breaches to the interactive               sible via the at least one interactive network 40, 40', such as,
  computer network 40, the interactive computer network 40                  for example, via the World Wide Web. For example, in the
  and/or the various networking device(s) 42 may include one           30   embodiment wherein the terminal program is accessible via
  or more networking device security measures 41 including a                the World WideWeb, a user may direct a web browser dis
  firewall, and/or passwords/keys such as, for example, Wi-Fi               posed in the media terminal 20 to a particular web site, which
  Protected Access (“WPA) keys, and/or Wireless Application                 then runs or executes the terminal program and/or downloads
  Protocol (“WAP) keys. Accordingly, only authorized indi                   the terminal program to the media terminal 20.
  viduals or computers may generally have access to the inter          35      Either way, the terminal program may include at least one
  active computer network 40 through the firewall, via use of               Script which is structured to consistently or periodically
  the password(s)/key(s), and/or any other networking device                monitor the wireless range 50 associated with the interactive
  security measure(s) 41.                                                   computer network 40 for the existence of media nodes 30.
     The present system 10 further includes at least one digital            When a media node 30 is disposed within the wireless range
  media file 60 initially disposed or saved on at least one of the     40   50, the terminal program may be structured or configured to
  media terminal(s) 20 or media node(s) 30. Specifically,                   automatically alert a user at the media terminal 20 of the
  the digital media file(s) 60 may be disposed on the media                 existence or detection of the media node 20. In particular, the
  terminal(s) 20, the media node(s) 30, or both. However, it                terminal program may deploy a pop-up display, play an audio
  should be apparent that for purposes of the present system 10,            alarm or tone, etc. On the other hand, the terminal program
  the digital media file 60 need not necessarily be created or         45   may be structured or configured to alert or notify the user of
  originated on either the media terminal(s) 20 or the media                any detected media nodes 30 only upon the user's specific
  node(s) 30. In particular, the digital media file(s) 60 may               instructions. For example, the media terminal 20, and in par
  include virtually any electronic file or data Such as a digital           ticular the terminal program thereof, may be structured to list
  photograph, video, audio, animation, text, or any other elec              or display the media nodes 30 currently disposed within the
  tronic document or object.                                           50   wireless range 50 upon the user clicking on or otherwise
     Moreover, in at least one embodiment of the present system             manipulating a corresponding option of the terminal pro
  10, the media node(s) 30 is disposable within the wireless                gram.
  range 50, wherein the media node 30 is detectable by the                     At least one embodiment of the present system 10 further
  media terminal 20. In particular, as stated above, in at least            includes a communication link 70 structured to dispose the
  one embodiment, the media node 30 includes a portable                55   media terminal(s) 20 and the media node(s) 30 in a commu
  device. Such as a mobile or cellular phone, PDA, laptop, etc.             nicative relation with one another via the interactive computer
  Accordingly, the media node 30 may be disposed within, i.e.,              network 40. In particular, the communication link 70 of the
  enter, the confines of the wireless range 50, for example,                various embodiments of the present system 10 is created
  whenauser or individual carries the media node 30 therein. In             and/or requested by the media terminal 20. As stated above,
  addition, for purposes of the present system 10, the media           60   the media terminal 20 is structured to detect the media node(s)
  node 30 may be disposed within the wireless range 50 when                 30 disposed within the wireless range 50. As also stated
  the device is powered on, activated, or otherwise configured              above, the media node 30 may, but need not, however, be
  into a discoverable and/or detectable state while simulta                 configured to have access to the interactive computer network
  neously being physically disposed within the confines of the              40. For example, the interactive computer network 40 and/or
  wireless range 50, and as such, the media node 30 need not           65   the corresponding networking device(s) 42 may be equipped
  necessarily be portable or easily movable. For instance, while            with one or more security measures 41, including a WEP key
  physically disposed within the confines of the wireless range             or other password. The media node 30 may, but need not have
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 10 of 13 Page ID #:24


                                                         US 9,300,723 B2
                               5                                                                             6
   access to the WEP key or other security measure 41 so as to             selectively transmitted therebetween. In particular, if the digi
   access the corresponding interactive computer network 40.               tal media file 60 is initially disposed on the media node 30, the
   Even so, the media terminal 20 is structured to create and/or           media node 30 and the media terminal 20 may cooperatively
   initiate a communication link 70 with the one or more                   communicate via the communication link 70 such that the
   detected media nodes 30 disposed within the wireless range         5    digital media file 60 may be transmitted from the media node
   50, for example, by sending and/or transmitting a request to            30 to the media terminal 20. In addition, the converse is also
   the corresponding media node(s) 30 to establish a communi               true. Particularly, if the digital media file 60 is disposed on the
   cation link 70 therewith via the interactive computer network           media terminal 20, the media node 30 and the media terminal
   40. As illustrated in FIG.1, the media terminal 20 need not be          20 may cooperatively communicate via the communication
   disposed within the wireless range 50 in order to detect the       10   link 70 such that the digital media file 60 may be transmitted
   media nodes 30 or to create and/or initiate a communication             from the media terminal 20 to the media node 30. Further
   link 70 therewith. In at least one embodiment of the present            more, in at least one embodiment of the present system 10, the
   system 10, the media terminal 20 does, however, need to be              device on which the digital media file 60 is initially disposed,
   disposed in an accessible relation with the interactive com             such as the media node 30 or the media terminal 20, is struc
   puter network 40, for example, wirelessly or via a direct cable    15   tured to “push the digital media file 60 to the receiving
   43.                                                                     device 20, 30 via the communication link 70. Similarly, in at
      More in particular, the communication link 70 of at least            least one embodiment, once the communication link 70 is
   one embodiment of the present specification is structured to            established, the receiving device 20, 30 is structured to “pull
   bypass one or more media terminal security measures 21,                 the digital media file 60 from the transmitting device 30, 20
   media node security measures 31, and/or networking device               via the communication link 70.
   security measures 41. Moreover, the security measures 21,                  For illustrative purposes only, the communication link 70,
   31, 41 may includes passwords, keys, firewalls, etc. struc              the terminal program, and/or the node program may be struc
   tured to minimize or eliminate unauthorized access to the               tured to include a selective set of parameters which define or
   corresponding media terminal 20, media node 30, networking              limit the permissions associated with the communication link
   device(s) 42, and/or interactive computer network 40, 40'.         25   70. In particular, in at least one embodiment, the selective set
   Referring again to FIG. 1, in the embodiment wherein the                of parameters may include the option of transmitting the
   interactive computer network 40 and the wireless range 50 are           digital media file 60 via the communication link 70 merely for
   at least partially defined by networking device(s) 42. Such as          purposes of displaying and/or playing the digital media file
   a router, access point, or Switch, once established, the com            60, saving the digital media file 60, manipulating or otherwise
   munication link 70 is structured to be disposed between the        30   editing the digital media file 60, etc. In the various embodi
   media terminal 20 and the media node 30, and through the                ments of the present system 10, it is contemplated that these
   corresponding networking device(s) 42. Particularly, in at              parameters may be selected from either the media terminal 20
   least one implementation of the present system 10, because              or the media node 30, at various times. For instance, the
   the media terminal 20 is disposed in an accessible relation to          parameters may be selected by the media terminal 20, or a
   the interactive computer network 40, and because the com           35   user in control thereof, when the communication link 70 is
   munication link 70 is created and/or initiated by the media             created and/or initiated, or by either the media terminal 20 or
   terminal 20, the communication link 70 can be established               the media node 30 when the communication link 70 is
   regardless of whether the corresponding media node 30 inde              accepted or created.
   pendently has access to the interactive computer network 40.              Furthermore, it is contemplated that the protocol 10 of the
   In addition, the initiation of the communication link 70 by the    40   present system includes a plurality of versions of the terminal
   media terminal 20, Such as through a request to establish a             program and/or the node program, stated and described
   communication link 70, at least partially allows the commu              above. For instance, at least one embodiment includes at least
   nication link 70 to bypass the firewall or other media terminal         one limited version of the terminal and/or node programs and
   security measure(s) 21.                                                 at least one full version of the programs. It is contemplated
     Moreover, the media terminal 20 of at least one embodi           45   that the limited versions of the terminal and/or node programs
   ment of the present system 10 may be structured or configured           are distributed at no cost or at least a lower cost than the
   to automatically create and/or initiate a communication link            corresponding full versions, and as such, provide limited
   70 with the detected media nodes 30. However, more practi               functionality. Of course, the terminal and/or node programs,
   cally, a user in control of the media terminal 20 may direct the        whether the limited and/or full versions, may come pre-in
   media terminal 20 to create and/or initiate the communication      50   stalled with the corresponding media terminal 20 or media
   link 70 with one or more selected media node(s) 30, for                 node 30.
   example, via the terminal program. Similarly, the media node              Moreover, for illustrative purposes only, FIG. 4 shows one
   30 may be structured or configured to automatically acceptor            implementation of the system 10 in accordance with the
   decline creation of the communication link 70 initiated by the          present specification, generally indicated as 100. In particu
   media terminal 20. However, in at least one embodiment of          55   lar, and as above, in at least one embodiment, the media node
   the present system 10, the media node(s)30 may be structured            30 may include a portable device, such as for example, a
   or configured for a user in control of the media node 30 to             mobile phone, a cellular telephone, PDA, or mobile com
   selectively accept or decline the creation or establishment of          puter. For purposes of the illustrative implementation of FIG.
   a communication link 70 initiated by the corresponding                  4, the interactive computer network 40 includes a wireless
   media terminal 20. As such, in at least one embodiment, the        60   range 50 located in one or more offices or rooms, wherein the
   media node 30 includes one or more node programs struc                  media terminal 20 is also disposed within one of the offices or
   tured to facilitate the practice of the present system 10 in the        rooms in accessible relation to the interactive computer net
   intended fashion, at least from the media node 30 side of the           work 40.
   system 10.                                                                 Furthermore, the digital media file 60 of the present illus
     Once the communication link 70 is initiated, accepted,           65   trative implementation of FIG. 4 may be disposed on the
   and/or ultimately established between the media terminal 20             media node 30, whereas the user in control of the media node
   and the media node 30, the digital media file(s) 60 may be              30 desires to display the digital media file 60 on the display
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 11 of 13 Page ID #:25


                                                          US 9,300,723 B2
                                  7                                                                          8
   device 26 of the media terminal 20. For example, a user of a                   only transferring the at least one digital media file to, and
   wireless mobile device (i.e., an example of a media node 30)                   displaying the at least one digital media file on, the at
   can use the wireless mobile device to control the display of a                 least one media terminal.
   digital media file 60 on a display (i.e., an example of display             2. The method of claim 1, wherein the security measure is
   device 26) of a vehicle media system (i.e., an example of a               a firewall.
   media terminal 20) within an automobile. The vehicle media                  3. The method of claim 1, wherein the transmission of the
   system may be part of a vehicle navigation system. Alterna                media file from the at least one media node to the at least one
   tively, the vehicle media system may include one or more                  media terminal completely bypasses the security measure.
   displays within the vehicle that are separate from the vehicle              4. The method of claim 1, wherein the at least one media
   navigation system. In another aspect, the vehicle media sys          10   terminal is a navigation system.
   tem includes an audio system (e.g., the radio) of the vehicle.              5. The method of claim 1, wherein the at least one media
      As shown in FIG. 4, the media node 30 may be disposed                  terminal is an audio system.
   within the wireless range 102. For example, the user in con                  6. The system of claim 1, wherein the communication link
   trol of, and/or having possession of the media node 30 may                is at least one of a peer-to-peer connection, bluetooth connec
   walk into the office which is disposed within the wireless           15   tion, and a WiFi connection.
   range 50. As stated above, once the media node 30 is disposed                7. The system of claim 1 wherein the at least one digital
   within the wireless range 50, as shown at 104, the media                  media file is at least one of an image file, video file, gaming
   terminal 20 is structured to detect the media node 20. The                file, and a streaming video file.
   media terminal 20 may then create and/or initiate a commu                    8. The system of claim 1, further comprising presenting the
   nication link 70 between the media terminal 20 and the media              at least one digital media file on a display.
   node 30 via the interactive computer network 40, as shown at                 9. The system of claim 1, wherein the at least one digital
   106, for instance, by sending a request thereto. The media                media file is provided by the at least one media node.
   node 30 may then accept the request by the media terminal 20,                10. The system of claim 1, wherein the at least one digital
   which establishes the communication link 70, as illustrated at            media file is received from a server upon instructions pro
   108 in FIG. 4. Once the communication link 70 is established,        25   vided by the at least one media node.
   the digital media file 60 may be transmitted, i.e., “pushed' or              11. The system of claim 1, wherein the at least one digital
   “pulled, between the media node 30 and the media terminal                 media file is received from a server upon instructions pro
   20, as shown at 110.                                                      vided by the wireless mobile device.
      More in particular, because the digital media file 60, for                12. A media system configured to receive a media file from
   purposes of the illustrative implementation shown in FIG. 4,         30   a wireless mobile device over communication network, com
   is initially disposed on the media node 30, the digital media             prising:
   file 60 may be transmitted, i.e., "pushed” or “pulled', to the               a wireless receiver;
   media terminal 20 from the media node 30 via the commu                       a security measure; and
   nication link 70. In particular, the media terminal 20 may                   the media system disposed in an accessible relation to at
   display the digital media file 60, save the digital media file 60,   35         least one interactive computer network that has a wire
   and/or manipulate or edit the digital media file 60. In addition,               less range structured to permit authorized access to said
   the media terminal 20, in at least one embodiment, may be                       at least one interactive computer network,
   structured to transmit the digital media file 60 and/or the                  the wireless mobile device within said wireless range,
   edited media file back to the media node 30 via the commu                       wherein said wireless mobile device is detectable by said
   nication link 70.                                                    40         media system,
     What is claimed is:                                                        at least one digital media file initially disposed on the
     1. A media system, comprising:                                                wireless mobile device, said media system being struc
     at least one media terminal disposed in an accessible rela                    tured to detect said wireless mobile device disposed
        tion to at least one interactive computer network,                         within said wireless range,
     a wireless range structured to permit authorized access to         45      a communication link structured to dispose said media
        said at least one interactive computer network,                            system and said wireless mobile device in a communi
     at least one media node disposable within said wireless                      cative relation with one another via said at least one
        range, wherein said at least one media node is detectable                interactive computer network,
        by said at least one media terminal,                                   said communication link being initiated by said media
     at least one digital media file initially disposed on at least     50        system,
        one of said at least one media terminal or said at least one           said wireless mobile device and media system being struc
        media node, said at least one media terminal being struc                 tured to transmit said at least one digital media file
        tured to detect said at least one media node disposed                     therebetween via said communication link, and
        within said wireless range,                                            said communication link is structured to bypass the Secu
     a communication link structured to dispose said at least one       55       rity measure of the media system for a limited permis
        media terminal and said at least one media node in a                      sible use of the communication link by the wireless
        communicative relation with one another via said at least                mobile device for only transferring the at least one digi
       one interactive computer network,                                         tal media file to, and displaying the at least one digital
     said communication link being initiated by said at least one                media file on, the media system.
        media terminal,                                                 60     13. The media system of claim 12, wherein the security
     said at least one media node and said at least one media                measure is a firewall.
        terminal being structured to transmit said at least one                 14. The media system of claim 12, wherein the transmis
        digital media file therebetween via said communication               sion of the at least one digital media file from the wireless
        link, and                                                            mobile device to the media system completely bypasses the
     said communication link is structured to bypass at least one       65   security measure.
       media terminal security measure for a limited permis                     15. The media system of claim 12, wherein the media
        sible use of the communication link by the media node to             system is a navigation system.
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 12 of 13 Page ID #:26


                                                         US 9,300,723 B2
                                   9                                                                     10
      16. The media system of claim 12, wherein the media                    31. The method of claim 22, wherein the at least one digital
   system is an audio system.                                              media file is received from a server upon instructions pro
      17. The media system of claim 12, wherein the communi                vided by the wireless mobile device.
   cation link is at least one of a peer-to-peer connection, blue            32. A wireless mobile device configured to transmit a
   tooth connection, and a WiFi connection.                                media file to a media system over a communication network
      18. The media system of claim 12 wherein the at least one            having a security measure comprising:
   digital media file is at least one of an image file, video file,          the media system disposed in an accessible relation to at
   gaming file, and a streaming video file.                                     least one interactive computer network that has a wire
      19. The media system of claim 12, wherein the further           10
                                                                                less range structured to permit authorized access to said
   media system is configured to present the at least one digital               at least one interactive computer network,
   media file on a display.                                                  the wireless mobile device within said wireless range,
      20. The media system of claim 12, wherein the at least one                wherein said wireless mobile device is detectable by said
   media file is provided by the wireless mobile device.                        media system,
      21. The media system of claim 12, wherein the at least one      15     at least one digital media file initially disposed on the
   digital media file is received from a server upon instructions               wireless mobile device, said media system being struc
   provided by the wireless mobile device.                                      tured to detect said wireless mobile device disposed
      22. A method of transferring a media file from a wireless                 within said wireless range,
   mobile device to a media system over a communication net                  a communication link structured to dispose said media
   work, the media system including a security measure, com                     system and said wireless mobile device in a communi
   prising:                                                                     cative relation with one another via said at least one
      disposing the media system in an accessible relation to at               interactive computer network,
         least one interactive computer network that has a wire              said communication link being initiated by said media
         less range structured to permit authorized access to said              system,
         at least one interactive computer network, wherein the       25     said wireless mobile device and media system being struc
         wireless mobile device within said wireless range,                    tured to transmit said at least one digital media file
         wherein said wireless mobile device is detectable by said              therebetween via said communication link, and
         media system,                                                       said communication link is structured to bypass the Secu
      initially disposing at least one digital media file on the      30
                                                                               rity measure of the media system for a limited permis
         wireless mobile device, said media system being struc                  sible use of the communication link by the wireless
         tured to detect said wireless mobile device disposed                  mobile device for only transferring the at least one digi
         within said wireless range,                                           tal media file to, and displaying the at least one digital
      structuring a communication link to dispose said media                   media file on, the media system.
         system and said wireless mobile device in a communi          35     33. The wireless mobile device of claim 32, wherein the
        cative relation with one another via said at least one             security measure is a firewall.
        interactive computer network,                                        34. The wireless mobile device of claim 32, wherein the
     initiating said communication link by said media system,              transmission of the at least one digital media file from the
     transmitting by said wireless mobile device to the media              wireless mobile device to the media system completely
        system said at least one digital media file therebetween      40   bypasses the security measure.
        via said communication link, and                                     35. The wireless mobile device of claim 32, wherein the
     wherein said communication link is structured to bypass               media system is a navigation system.
       the security measure of the media system for a limited                36. The wireless mobile device of claim 32, wherein the
       permissible use of the communication link by the wire               media system is an audio system.
       less mobile device for only transferring the at least one      45     37. The device of claim 32, wherein the communication
       digital media file to, and displaying the at least one              link is at least one of a peer-to-peer connection, bluetooth
       digital media file on, the media system.                            connection, and a WiFi connection.
     23. The method of claim 22, wherein the security measure                 38. The device of claim 32 wherein the at least one digital
   is a firewall.                                                          media file is at least one of an image file, video file, gaming
     24. The method of claim 22, wherein the transmission of          50   file, and a streaming video file.
   the at least one digital media file from the wireless mobile               39. The device of claim 32, wherein the device is config
   device to the media system completely bypasses the security             ured to present the at least one digital-media file on a display.
     CaSU.                                                                    40. The device of claim 32, wherein the at least one digital
     25. The method of claim 22, wherein the media system is a             media file is provided by the wireless mobile device.
   navigation system.                                                 55      41. The device of claim 32, wherein the at least one digital
     26. The method of claim 22, wherein the media system is               media file is received from a server upon instructions pro
   an audio system.                                                        vided by the wireless mobile device.
     27. The method of claim 22, wherein the communication                    42. A transfer system from transferring a media file over a
   link is at least one of a peer-to-peer connection, bluetooth            communication network, comprising a media system; and a
   connection, and a WiFi connection.                                 60   wireless mobile device, wherein the media system includes:
      28. The method of claim 22, wherein the at least one digital           a wireless receiver,
   media file is at least one of an image file, video file, gaming           a security measure, and
   file, and a streaming video file.                                         a processor configured to
      29. The method of claim 22, further comprising presenting              the media system disposed in an accessible relation to at
   the at least one digital media file on a display.                  65        least one interactive computer network that has a wire
      30. The method of claim 22, wherein the at least one digital              less range structured to permit authorized access to said
   media file is provided by the wireless mobile device.                        at least one interactive computer network,
Case 8:20-cv-01028-JVS-DFM Document 1-1 Filed 06/08/20 Page 13 of 13 Page ID #:27


                                                      US 9,300,723 B2
                                11                                                                12
    the wireless mobile device within said wireless range,          43. The transfer system of claim 42, wherein the security
       wherein said wireless mobile device is detectable by said measure is a firewall.
       media system,                                                44. The transfer system of claim 42, wherein the transmis
    at least one digital media file initially disposed on the sion of the at least one digital media file from the wireless
       wireless mobile device, said media system being struc- 5 mobile device to the media system completely bypasses the
       tured to detect said wireless mobile device disposed security measure.
       within said wireless range,                                  45. The transfer system of claim 42, wherein the media
    a communication link structured to dispose said media system          is a navigation system.
       system and said wireless mobile device in a communi          46. The transfer system of claim 42, wherein the media
       cative relation with one another via said at least one 10
       interactive computer network,                              system is an audio system.
    said communication link being initiated by said media link47.isThe         system of claim 42, wherein the communication
                                                                          at least one of a peer-to-peer connection, bluetooth
       system,
    said wireless mobile device and media system being struc connection,        and a WiFi connection.
                                                                    48. The system of claim 42 wherein the at least one digital
       tured to transmit said at least one digital media file 15 media   file is at least one of an image file, video file, gaming
       therebetween via said communication link, and
    said communication link is structured to bypass the Secu file,49.andThe
                                                                           a streaming video file.
                                                                              system of claim 42, wherein the system is config
       rity measure of the media system for a limited permis ured to present       the at least one digital media file on a display.
       sible use of the communication link by the wireless          50. The   system   of claim 42, wherein the at least one digital
       mobile device for only transferring the at least one digi
       tal media file to, and displaying the at least one digital media file is provided by the wireless mobile device.
       media file on, the media system.                                                     k   k   k   k   k
